In an action to recover dam*709ages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated June 22, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint, the defendants demonstrated, prima facie, that the alleged dangerous condition at issue was both open and obvious and, as a matter of law, not inherently dangerous (see e.g. Pirie v Krasinski, 18 AD3d 848 [2005]; Webber v Miller, 17 AD3d 352 [2005]; Behar v All Seasons Motor Lodge, 6 AD3d 639 [2004]). In opposition, the plaintiffs failed to raise a triable issue of fact. Thus, the motion was properly granted. Florio, J.P., Krausman, Mastro and Dillon, JJ., concur.